             Case 6:19-cv-00016-CCL Document 58 Filed 10/16/19 Page 1 of 1

                                 OFFICE OF THE CLERK
                            UNITED STATES DISTRICT COURT
                                For The District of Montana
Tyler P. Gilman                                                                    Beth Conley
Clerk of Court                                                                  Chief Deputy of
                                                                                 Administration

                                                                                 Coleen Hanley
                                                                                Chief Deputy of
                                                                                     Operations
                                      October 16, 2019

     In Re: Signature and Login
     Document: Joint Discovery Plan; Statement of Stipulated Facts and Preliminary
     Pretrial Statement
     Document Numbers: 54, 55 and 56
     Date Filed: October 11, 2019
     Case Number: CV-19-016-H-CCL

     Dear Mark Ellingsen:

     The signature on the above documents does not match the login used to e-file the
     document.

     Counsel is reminded that pursuant to the Guide for Filing in the District of
     Montana, the signature on the document and the login used to e-file the document
     must match.

     This notice is for your information for future filings, the document does not need to
     be re-filed.

     Please do not hesitate to contact me if you have any questions regarding this
     notice.

     Sincerely,


     /s/ Julie Hollenbeck
     Deputy in Charge
     Telephone: (406) 247-2311
     E-Mail: julie_hollenbeck@mtd.uscourts.gov
     Website: www.mtd.uscourts.gov
